DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 2-7, 14-17, 21, and 23-24 in the reply filed on 04/01/2022 is acknowledged.

Claims 1, 8-13, 18-20, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2022.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/21/2021 and 07/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-3, 6-7, 15-17, 21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (JP2016188310A).
	Regarding claims 2 and 3, Nakano discloses and adhesive composition which may be cured to form an adhesive layer (0095). The composition comprising a methacrylic copolymer A and methacrylic copolymer B having different glass transition temperatures, such that TgA and TgB are preferably 0<TgB-TgA≤30 (0058), anticipating the Tg difference of no greater than 20oC. Each of the two acrylic resins having a weight average molecular weight of 700,000 to 2,000,000 (0053), anticipating the weight average molecular weight of not less than 10,000. Prior art which teaches a range within the claimed range anticipates the claimed range (MPEP 2131.03).
	Nakano does not expressly teach a glass transition temperature of the composition comprising the two methacrylic copolymers, however given each copolymer has a Tg of preferably -25oC or lower (0025), it is expected for the composition to also have a Tg of -25oC or lower (as the Tg of the mixture cannot be higher than the individual components), thus anticipating Tx of not higher than -20oC as measured as a temperature at which a loss tangent of a dynamic viscoelasticity thereof is maximum.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claim 6, Nakano discloses the weight ratio (A/B) being 60/40 to 95/5 (0025), anticipating the claimed weight ratio X1/X2 of 70/30 to 30/70. Prior art which teaches a range within the claimed range anticipates the claimed range (MPEP 2131.03).
Regarding claim 7, Nakano discloses acrylic copolymer A or B including a methacrylic monomer having a hydroxyl group (0036), including 2-hydroxyethyl (meth)acrylate and 4-hydroylbutyl (meth)acrylate (0038).
Regarding claims 15-17, 21, and 23, Nakano discloses the composition being solvent-free given Nakano teaching drying the composition (0054) and forming the composition into a layer for an adhesive sheet/agent (0095).
Regarding claim 24, Nakano does not expressly teach the adhesive sheet having an adhesive strength of not less than 25 N/25 mm, bending durability of not less than 100,000 times, and a moist heat haze resistance of not greater than 1.0% as determined in the manners claimed in claim 24. However, Naknao discloses the same adhesive composition as claimed as well as method of making of solution polymerization, emulsion polymerization, and suspension polymerization (0063) as taught in the specification (see paragraph 0069), thus, these properties are expected from the prior art adhesive sheet.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano.
Regarding claims 4 and 5, Nakano discloses the TgA and TgB being preferably -25oC or lower and preferably -60oC or higher (0055), overlapping the claimed Tx1 of -25 to -10oC and Tx2 of -35 to -20oC.
Nakano does not teach that the Tg is measured as a temperature at which a loss tangent of a dynamic viscoelasticity thereof is maximum however, an overlapping range of the Tg would be expected as patentability is not based upon method of measurement but whether or not the property would have been obvious in view of the prior art.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano as applied to claim 3 above, and further in view of Ogawa et al. (US 2012/0316294).
	Regarding claim 14, Nakano discloses the limitations of claim 3 as discussed above. While Nakano teaches adding other ingredients to the composition (0088), Nakano does not disclose the addition of a carbodiimide compound.
	Ogawa, in the analogous field of methacrylate copolymer adhesive compositions (0005), teaches the inclusion of a carbodiimide compound (0038).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the adhesive composition of Nakano to include a carbodiimide compound, as taught by Ogawa, to provide heat resistance (0044).

Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781